 Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 1 of 23 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

GREATER ORLANDO AVIATION
AUTHORITY, a public and governmental                No. ______________
body existing under and by virtue of the laws
of the State of Florida
                                                    COMPLAINT FOR TRADEMARK
                     Plaintiff,                     INFRINGEMENT AND FALSE
                                                    ADVERTISING
v.
                                                    DEMAND FOR JURY TRIAL
MELBOURNE AIRPORT AUTHORITY, a
public and governmental body existing under
and by virtue of the laws of the State of
Florida,

                 Defendant.
_____________________________________/

                                        COMPLAINT

       Plaintiff,   GREATER       ORLANDO       AVIATION       AUTHORITY       (“GOAA”),     a

governmental body that is an agency of the City of Orlando and independent special district

existing under and by virtue of Chapters 98-492 and 99-455, Laws of Florida, by and through its

undersigned counsel, hereby sues Defendant, MELBOURNE AIRPORT AUTHORITY

(“MLB”) and alleges as follows:

                                           PARTIES

       1.      Plaintiff GOAA operates the Orlando International Airport, which services

approximately 44 million passengers annually and is located in the City of Orlando in Orange

County, Florida.

       2.      Defendant MLB is the governing body of the Melbourne International Airport,

which services approximately 500,000 passengers annually and is located in Melbourne, Brevard

County, FL.



                                                1
 Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 2 of 23 PageID 2



                                 JURISDICTION AND VENUE

        3.       This Court has subject matter jurisdiction under section 39 of the Lanham Act, 15

U.S.C. § 1121 and under 28 U.S.C. §§ 1331 and 1338.

        4.       This Court has personal jurisdiction over MLB because Florida is the principal

 place of business of MLB and the Melbourne International Airport is located within this

 District.

        5.       Venue is proper in the Middle District pursuant to 28 U.S.C. § 1391(b)(2) because

a substantial part of the acts or omissions giving rise to GOAA’s claims and damages occurred in

this District.

                                  CONDITIONS PRECEDENT

        6.       All conditions precedent to this action have occurred or have been waived,

including, but not limited to, all governmental dispute requirements required under Chapter 164,

Fla. Stat.

        7.       GOAA initially demanded MLB to cease all activities complained of herein

shortly after learning about the same in 2015 and, since then, has unsuccessfully attempted to

resolve its claims against MLB through the mandatory negotiations, joint public meetings and

mediation required by Chapter 164, Fla. Stat.

                                              FACTS

      GOAA’s Longstanding Rights to the Orlando International Airport Trademark

        8.       In the over 40 years since Orlando International Airport opened to the public,

GOAA has continuously advertised, marketed, promoted and exclusively used its distinctive

Orlando International Airport trademark (the “Orlando International Airport Trademark”).

        9.       GOAA is the owner of the Orlando International Airport Trademark plus a design

mark with the U.S. Patent and Trademark Office (“USPTO”), Reg. No. 1,565,079, issued


                                                 2
 Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 3 of 23 PageID 3



November7, 1989. A copy of the Certificate of Registration is attached hereto as Exhibit “A.”

       10.       The Orlando International Airport Trademark is well-known by traveling

passengers as referring to the single-source of comprehensive services offered at Orlando

International Airport.

       11.       The Certificate of Registration for the Orlando International Airport Trademark

specifically recognizes the distinctiveness of the words “Orlando International Airport” as

having acquired secondary meaning under Section 2(f) of the Lanham Act.

                         Established Strength and Goodwill Associated
                       with the Orlando International Airport Trademark

       12.       GOAA continuously, extensively and prominently promotes itself and advertises

its services using the Orlando International Airport Trademark through its website, commercial

advertisement, social media, public outreach events, popular third-party websites selling

passenger airline tickets and through other means.

       13.       Through GOAA’s continued activities, the Orlando International Airport

Trademark has become extensively well-known by passengers and the air-travel industry, both

nationally and internationally.

       14.       In 2017, Orlando International Airport was the eleventh busiest airport in the

United States.

       15.       GOAA anticipates continued rapid growth of Orlando International Airport and is

in the process of constructing an expansion of a new terminal, costing approximately $2.8 billion

and scheduled to be completed in 2021.

       16.       As Orlando International Airport has grown to become one of the busiest airports

in the United States, the Orlando International Airport Trademark has become synonymous with

outstanding customer service and satisfaction, receiving prestigious awards such as #1 Rankings



                                                 3
 Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 4 of 23 PageID 4



in its class by the J.D. Power North America Airport Satisfaction Study for both 2017 and 2018

and a #2 Ranking of U.S. Big Airports by The Wall Street Journal in 2018.

       17.     The growth and exemplary rankings have further enhanced the brand recognition

of the Orlando International Airport Trademark.

   GOAA Has Not Licensed MLB’s use of Orlando in its Name Because MLB is Not the
           Orlando International Airport and is Not Located in Orlando

       18.     GOAA has not licensed or otherwise granted permission for MLB to use Orlando

in its name.

       19.     In addition to the license that would be required from GOAA for MLB’s name

change, MLB would also need permission from the FAA for its name change.

       20.     The certification and operation of commercial airports in the United States is

controlled by the Federal Aviation Administration (“FAA”), pursuant to Section 139.1 et seq,

Code of Federal Regulations.

       21.     Section 139.101(a) provides “. . . no person may operate an airport specified

under §139.1 of this part without an Airport Operating Certificate . . . “

       22.     The Melbourne International Airport is located in Melbourne, Florida, and has

been and continues to be operated under an Airport Operating Certificate naming it as the

Melbourne International Airport issued by the FAA.

       23.      GOAA is the owner of the Airport Operating Certificate for the Orlando

International Airport, issued by the FAA pursuant to Section 139.1 et seq, C.F.R.

       24.     The two other agencies regulating airport identifiers and names, the International

Air Transport Association (“IATA”) and the International Civil Aviation Organization (“ICAO”)

both utilize the “Melbourne International Airport” name for MLB’s airport.

       25.     MLB is not located in the City of Orlando.



                                                  4
 Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 5 of 23 PageID 5



       26.      MLB is not located in the greater Orlando area.

       27.      There are at least five other airports located closer to Orlando than MLB.

             MLB’s False and Misleading Name Change and Illegal Advertisements

       28.      Despite GOAA’s longstanding rights in the Orlando International Airport

Trademark, MLB’s location 70 miles from Orlando, and MLB having only an FAA Airport

Operating Certificate for the Melbourne International Airport, MLB began advertising its airport

services using the confusingly similar, false and misleading name Orlando Melbourne

International Airport (collectively, all of MLB’s advertisements, promotions and uses of Orlando

Melbourne International Airport as a replacement for the Melbourne International Airport name

and related false and misleading statements about MLB’s proximity to and relationship with

Orlando and Orlando area attractions made in conjunction with the name change are referred to

herein as the “Illegal Advertisements”).

       29.      Melbourne International Airport is approximately 70 miles driving distance from

Orlando and outside of the Orlando Metropolitan Area, as determined by the U.S. Census

Bureau.

       30.      MLB’s Illegal Advertisements were not authorized by GOAA and have

previously included or currently include, but are not limited to, the following examples:

                (a)    The addition of Orlando as the first word in the new “Orlando Melbourne

                       International Airport” name which falsely implies that MLB’s airport is

                       located in Orlando or affiliated with the City of Orlando or Orlando

                       International Airport;

                (b)    MLB’s website, www.mlbair.com, shown on Composite Exhibit “B,”

                       attached hereto, which uses the confusing and misleading name Orlando

                       Melbourne International Airport throughout the website and includes a

                                                 5
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 6 of 23 PageID 6



                map of Melbourne International Airport’s location that is, on information

                and belief, intentionally zoomed-in such that it conceals the location of the

                City of Orlando and the actual distance separating the City of Melbourne

                from the City of Orlando;

          (c)   MLB’s website, www.theorlandairport.com, shown on Composite Exhibit

                “C” hereto, which refers to MLB as the confusing and misleading name

                Orlando Melbourne International Airport throughout, and the web address

                has a confusing name because Melbourne International Airport is not in

                Orlando, or affiliated with the Orlando International Airport and is

                confusingly similar to “Orlando International Airport”;

          (d)   MLB’s www.theorlandoairport.com domain name is deceptively similar to

                GOAA’s website www.orlandoairports.net;

          (e)   As shown on Composite Exhibit “C,” MLB’s www.theorlandoairport.com

                website also includes a map of Melbourne International Airport’s location

                that is zoomed-in such that it conceals the location of the City of Orlando

                and the actual distance separating the City of Melbourne from the City of

                Orlando;

          (f)   As shown on Composite Exhibit “C,” MLB’s www.theorlandoairport.com

                website falsely, misleadingly and deceptively lists at the top of the page

                “Holiday Theme Parks and Attractions,” and, on the side of the page, lists

                “Theme Parks,” in a manner that suggests that these parks and attractions

                are far closer to MLB than they are;

          (g)   MLB’s www.theorlandoairport.com falsely, misleadingly and deceptively

                lists “Disney World, Sea World, Universal Studios, Beaches” at the top of

                                          6
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 7 of 23 PageID 7



                the page and includes pictures of Orlando attractions throughout that

                convey the false impression that MLB is the Orlando International Airport

                or is located in or is closer to Orlando and Orlando area attractions than it

                actually is;

          (h)   MLB’s     third   website,       www.theotherorlandairport.com,   shown   on

                Composite Exhibit “D,” hereto, uses the false name Orlando Melbourne

                International Airport and its homepage falsely, misleadingly and

                deceptively contains multiple images of Disney, Sea World and describes

                the Melbourne International Airport as “The Orlando Area Airport”;

          (i)    MLB’s website, www.theotherorlandairport.com includes a menu bar

                across the top and side bars, that link to other pages on MLB’s

                www.theotherorlandairport.com website, as follows:

                (1)     “Orlando Area Airport” tab, which links to a page that is falsely

                         titled “International Orlando Area Airport” which names only the

                         Melbourne       International    Airport,   ignoring   the   Orlando

                         International Airport and other airports closer to Orlando. This

                         page also falsely, deceptively and misleadingly boasts “Orlando

                         Melbourne International Airport: the hassle-free and convenient

                         Orlando area airport with easy access to Orlando holiday

                         attractions”;

                (2)     “Orlando Holiday Theme Parks & Attractions” tab, which links to

                        a page that is falsely, deceptively and misleadingly titled “MLB

                        Airport Near Orlando Theme Parks” includes a picture of Disney

                        and boasts “For family fun on your Orlando holiday you can’t miss

                                             7
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 8 of 23 PageID 8



                       Disney World, Universal Studios Florida, SeaWorld and other

                       world-class theme parks. All are very near to Orlando

                       Melbourne International Airport.” (Emphasis added). This page

                       goes on to say “MLB Airport is near the Orlando theme parks ~

                       Orlando Melbourne International Airport is near Disney World and

                       other theme parks. THE airport for YOUR Orlando theme park

                       experience”;

                (3)    “Entertainment in Orlando” tab, which specifically targets

                       Canadian travelers who would be unfamiliar with the actual

                       distance between Orlando and the Melbourne International Airport

                       by falsely, deceptively and misleadingly stating “Canadians Can

                       Fly Direct to Orlando Area to Visit NASA”;

                (4)    “MLB Orlando Airport” tab, which includes a page that is falsely,

                       deceptively and misleadingly titled “Airports Serving Orlando”

                       (plural) but lists only one airport: the Melbourne International

                       Airport, misnamed as the Orlando Melbourne International

                       Airport.

          (j)   MLB’s social media accounts all use the misleading name “Orlando

                Melbourne International Airport,” examples of which are attached hereto

                as Composite Exhibit “E”;

          (k)   MLB’s social media accounts make repeated references to Orlando-area

                attractions, do not disclose the true distance between any of the attractions

                and Melbourne International Airport, and include pictures affiliated with




                                          8
 Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 9 of 23 PageID 9



                      Orlando-area attractions and captions such as “conveniently located to

                      @WaltDisneyWorld!”;

               (l)    MLB’s Instagram page also features a map that purports to show the

                      location of the Melbourne International Airport, but enlarged the location-

                      marker to make it appear confusingly and deceptively close to Orlando;

               (m)    MLB falsely advertises itself, as the Orlando Melbourne International

                      Airport in the May 2016 Delta Sky Magazine, attached hereto as Exhibit

                      “F,” which does not disclose MLB’s actual distance from Orlando; and

               (n)    MLB advertises itself as Orlando Melbourne International Airport on the

                      websites of third-party airline ticket sellers, examples of which are

                      attached hereto as Composite Exhibit “G.”

       31.     The addition of “Orlando” before the actual name Melbourne International

Airport in the Illegal Advertisements falsely changes MLB’s airport name.

       32.     Given the passenger volume of Orlando International Airport, its established

reputation, extensive capital investments, superior customer service amenities, and its location in

Orlando, one of the Nation’s top tourism destinations, it is obvious that MLB is attempting to use

the Illegal Advertisements to confuse customers in order to divert business from Orlando

International Airport and misappropriate GOAA’s established goodwill and brand recognition of

the Orlando International Airport Trademark.

       3.      During its November 2, 2015 MLB Board Meeting, MLB admitted its intent to

confuse non-“savvy” customers and that falsely identifying the Melbourne International Airport

as the Orlando Melbourne International Airport had a material effect on interstate commerce

consumer’s purchasing decisions. See Board Meeting Minutes attached hereto as Exhibit “H”

(the “2015 MLB Board Minutes”).

                                                9
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 10 of 23 PageID 10



       34.     The November 2, 2015 MLB Board Minutes summarize the intent of MLB with

respect to the Illegal Advertisements as follows:

               It’s about implementing the name “Orlando” into it. It is out of
               market; it’s not something locally here at all. If you’re in
               Toronto, and you are planning a trip to Disney, most travelers
               don’t have the savvy to be able to connect to Melbourne with our
               proximity to the theme parks in Central Florida. Many times, they
               will do a search for Orlando and, in the case of Porter [Airlines],
               the importance of associating that name in search engine
               decisions and family planning for making a trip, all of those
               things are very important. You expand it to Europe, or expand it
               to any of our potential international markets and it becomes very
               important that we have assimilation with Orlando.

               . . . . [Director Donovan] said people in Toronto see, we slip the
               word “Orlando” in there to give that reassurance that you can
               have the best of the resorts, what’s in Central Florida and travel
               here.

               ....

               The airlines are taking notice and he said he has been commended
               by other airlines for using the Orlando-Melbourne term. It helps
               them in describing the product. It is having an impact on the
               amount of tickets being sold and also convincing the airlines
               about investing more in capacity. We are seeing larger aircraft,
               more frequency and as a result we are seeing more overall
               passengers.

2015 MLB Board Minutes, pp. 15 – 16 (emphasis added).

       35.     After the November 2, 2015 meeting, MLB began replacing references to

“Melbourne International Airport” on its websites and on official documents such as its board

meeting minutes with “Orlando Melbourne International Airport.”


       36.     MLB’s uses of the Illegal Advertisements falsely and misleadingly deceive

consumers who are familiar with Orlando International Airport into believing that MLB’s

services are in Orlando or are otherwise affiliated with Orlando, and additionally infringe on

GOAA’s trademark rights in the Orlando International Airport Trademark, thereby causing


                                                10
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 11 of 23 PageID 11



confusion, mistake and deception.

                             COUNT I
  FALSE AND DECEPTIVE ADVERTISING IN VIOLATION OF SECTION 43(A) OF
                 THE LANHAM ACT, 15 U.S.C. § 1125(A)

       37.     GOAA hereby incorporates and re-alleges paragraphs 1-36.

       38.     MLB has disseminated and caused others to disseminate false and misleading

statements concerning MLB’s proximity to and affiliation with Orlando and the Orlando

International Airport into interstate commerce in violation of Section 43(a) of the Lanham Act,

15 U.S.C. § 1125(a).

       39.     MLB’s Illegal Advertisements, which misname the “Melbourne International

Airport” as the “Orlando Melbourne International Airport,” constitute false and deceptive

advertising because the Melbourne International Airport, plainly, is not located in Orlando, or

affiliated with the Orlando International Airport.

       40.     MLB has not obtained an FAA Operating Certificate allowing it to operate any

commercial airport other than the Melbourne International Airport.

       41.     In its 2015 MLB Board Minutes, at Exhibit “H” hereto, MLB admitted that

consumers “out of market” are not aware of Melbourne and are likely to be deceived by MLB’s

false and misleading Illegal Advertising identifying Melbourne as “Orlando Melbourne.”

       42.     By calling itself the “Orlando Melbourne International Airport,” MLB’s Illegal

Advertisements deceive and mislead, or, at a minimum, have the capacity to deceive or mislead,

passengers into believing that MLB is located in Orlando or affiliated with the Orlando

International Airport.

       43.     MLB knowingly, willfully and intentionally made false descriptions in its Illegal

Advertisements and, unless enjoined by this Court, will continue to deceive, mislead and confuse

potential passengers into thinking that MLB is located in Orlando or affiliated with the Orlando

                                                11
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 12 of 23 PageID 12



International Airport.

       44.     MLB’s Illegal Advertisements are intended to cause consumers to stop booking

airline flights to GOAA’s Orlando International Airport, and opt instead to mistakenly fly to

Melbourne International Airport.

       45.     The Illegal Advertisements have a material effect on purchasing decisions of

passengers as MLB admitted in its 2015 MLB Board Minutes, that the Illegal Advertisements

were “having an impact on the amount of tickets being sold” and that “we [MLB] are seeing

more overall passengers.”

       46.     MLB uses the Illegal Advertisements to promote itself and solicit its airline ticket

sales and airport services across state lines, thereby affecting interstate commerce.

       47.     As a direct and proximate cause of MLB’s unlawful acts and practices, including

those set forth above, MLB has caused, is causing and, unless enjoined by this Court will

continue to cause, immediate and irreparable harm to GOAA for which there is no adequate

remedy at law and for which GOAA is entitled to injunctive relief.

       48.     As a direct and proximate cause of MLB’s unlawful acts and practices, including

those set forth above, GOAA has suffered, is suffering and will continue to suffer damages to its

business, reputation and goodwill and the loss of sales and profits GOAA would have made but

for MLB’s unlawful acts and practices.

       49.     MLB’s acts, as described herein, are, and unless enjoined will continue to be, in

violation of Section 43(a) of the Lanham Act.

       50.     MLB has acted in bad faith and has willfully engaged in false advertising with the

intent to injure and deceive the public. Thus, in addition to the injunctive relief and damages

requested herein, GOAA is entitled to costs and attorney’s fees pursuant to 15 U.S.C. § 1117(a).




                                                 12
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 13 of 23 PageID 13



       WHEREFORE, GOAA respectfully requests that the Court find in favor of GOAA and

enter a Final Judgment against MLB containing the following relief:

              i.      That upon a hearing on the merits, this Court permanently enjoin MLB

              from any further use, publication, advertising and/or promotional materials, that

              use the word “Orlando” instead of Melbourne International Airport, any name or

              advertisement that falsely or misleadingly or otherwise implies that MLB is

              located in Orlando or affiliated with the City of Orlando or Orlando International

              Airport;

              ii.     That this Court direct MLB to issue a retraction statement (to be prepared

              with and to the satisfaction of GOAA) expressly retracting the false and

              misleading statements concerning its proximity to Orlando and affiliation with the

              Orlando International Airport, and requiring MLB to prominently display the

              retraction statement on the MLB websites and other media for a period of at least

              one (1) year;

              iii.    That MLB assign its rights and ownership interests in the websites

              www.theorlandoairport.com and www.theotherorlandoairport.com to GOAA;

              iv.     That MLB be forced to account for and deliver to GOAA any and all

              profits derived by MLB from the use of the Illegal Advertisements;

              v.      GOAA be awarded all damages caused by the acts forming the basis of

              this Complaint;

              vi.     Based on MLB’s willful, knowing and intentional use of false or

              misleading advertisement, this Court enter judgment for treble damages and the

              award of MLB’s profits be enhanced pursuant to 15 U.S.C. §1117(a);




                                               13
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 14 of 23 PageID 14



               vii.      Based on MLB’s willful, knowing and intentional use of false and

               misleading advertising and marketing material, this Court enter judgment

               awarding GOAA its reasonable attorneys’ fees and the costs of this action

               pursuant to 15 U.S.C. §1117(a); and

               viii.     That this Court grant such other and further relief as it shall deem just and

               proper.

                                      COUNT II
                          FEDERAL TRADEMARK INFRINGEMENT

       51.     GOAA hereby incorporates and re-alleges paragraphs 1-36.

       52.     MLB’s uses of the Illegal Advertisements infringe on GOAA’s senior trademark

rights in the Orlando International Airport Trademark, thereby causing, and if it continues will

cause, confusion, mistake and deception.

       53.     The likelihood of confusion, mistake and deception is apparent through the

obvious degree of resemblance between GOAA’s registered trademark “Orlando International

Airport” and MLB’s Illegal Advertisements, which refer to MLB as the “Orlando Melbourne

International Airport.”

       54.     In addition to being nearly identical, MLB purposefully used the word “Orlando”

first, thereby furthering the confusion caused by its actions.

       55.     MLB increased the likelihood of confusion by using the Illegal Advertisements in

the same or similar marketing methods and channels of purchase as those used by GOAA to

promote its services.

       56.     MLB uses the Illegal Advertisements on its website, on its social media accounts,

in publications and through the websites of third-party passenger airline ticket sellers.




                                                  14
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 15 of 23 PageID 15



       57.     Prospective passengers must choose between GOAA’s or MLB’s services on third

party airline ticket websites, which feature MLB’s Illegal Advertisements and use the

confusingly similar Orlando Melbourne International Airport name.

       58.     MLB’s Illegal Advertisements are likely to cause confusion, mistakes and

deception because prospective purchasers of GOAA’s services are passengers and families from

all over the world who would not necessarily know that MLB is approximately 70 miles from

Orlando. Even passengers who exercise the utmost care can easily confuse MLB’s Illegal

Advertisements as advertising Orlando International Airport.

       59.     Melbourne International Airport is not located in or affiliated with the City of

Orlando or the Orlando International Airport.

       60.     According to MLB in the 2015 MLB Board Minutes at Exhibit “H,” hereto, MLB

specifically implemented the Illegal Advertising because “most travelers don’t have the savvy to

be able to connect Melbourne with our proximity to the theme parks in Central Florida,” thereby

admitting that most passengers will not realize MLB is over 70 miles away from Orlando’s

theme parks.

       61.     GOAA’s Orlando International Airport Trademark is distinctive, popular and

widely-known by consumers as representing a single-source of services.

       62.     The distinctiveness of GOAA’s trademark is recognized by the USPTO in the

Registration Certificate for the Orlando International Airport Trademark, a copy of which is

attached as Exhibit “A,” hereto.

       63.     MLB’s uses of the Illegal Advertisements are likely to cause confusion, mistakes

and deception because MLB is infringing on GOAA’s extremely well-known Orlando

International Airport Trademark.




                                                15
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 16 of 23 PageID 16



       64.        As one of the top airports in the country with outstanding customer service

awards, GOAA’s Orlando International Airport Trademark is extremely well-known by

consumers both nationally and internationally.

       65.        In addition to lacking the brand recognition and notoriety of Orlando International

Airport, MLB is plainly not in Orlando, or affiliated with the City of Orlando or the Orlando

International Airport.

       66.        GOAA’s Orlando International Airport Trademark is extremely well-known

outside of Orlando and internationally, making it clear that consumers outside of Orlando

recognize the Orlando International Airport Trademark as a single-source and are more likely to

be confused by MLB’s Illegal Advertisements.

       67.        MLB has admitted that Melbourne International Airport has little to no brand

recognition and is virtually unknown to consumers, such that adding Orlando to its name is being

done to confuse consumers.

       68.        As evidenced by MLB’s uses of the Illegal Advertisements and MLB’s

admissions during the 2015 MLB Board Minutes, MLB clearly intended for the Illegal

Advertisements to cause confusion, deception and mistake by creating the false and misleading

impression that Melbourne International Airport is located in or affiliated, associated, or

connected with GOAA, or have the endorsement or approval of GOAA.

       69.        MLB’s Illegal Advertisements have caused actual confusion amongst consumers

and the public.

       70.        The likelihood of confusion, mistake and deception caused by MLB’s use of the

Illegal Advertisements is causing irreparable harm to the goodwill symbolized by the Orlando

International Airport Trademark and the reputation for customer service that it embodies.




                                                  16
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 17 of 23 PageID 17



       71.     MLB’s uses of the Illegal Advertisements are likely to cause confusion before,

during and after the time of passengers purchase airline tickets in the marketplace because actual

passengers, prospective passengers and others viewing the Illegal Advertisements, at the point of

sale or elsewhere, are likely to mistakenly attribute the source airport to GOAA’s Orlando

International Airport due to MLB’s confusingly similar imitations of GOAA’s Orlando

International Airport Trademark.

       72.     By causing a likelihood of confusion, mistake and deception, MLB is inflicting

irreparable harm on the goodwill symbolized by GOAA’s Orlando International Airport

Trademark and the reputation for quality that it embodies.

       73.     MLB continues to use the Illegal Advertisements in connection with the sale of its

services that directly compete with the services offered by GOAA.

       74.     MLB began using the Illegal Advertisements well after GOAA established

protectable rights in the Orlando International Airport Trademark.

       75.     MLB knowingly, willfully, intentionally and maliciously adopted and used a

confusingly similar imitation of GOAA’s Orlando International Airport Trademark and falsely

misled the public into believing that MLB is in Orlando or otherwise associated with GOAA.

       76.     MLB’s Illegal Advertisements are confusingly similar to GOAA’s federally

registered Orlando International Airport Trademark in violation of 15 U.S.C. § 1114.

       7.      MLB’s activities are causing and, unless enjoined by this Court, will continue to

cause a likelihood of confusion and deception of members of the trade and public, and,

additionally, injury to GOAA’s goodwill and reputation as symbolized by GOAA’s Orlando

International Airport Trademark, for which GOAA has no adequate remedy at law.

       78.     MLB’s actions demonstrate intentional, willful and malicious intent to trade on

the goodwill associated with GOAA’s Orlando International Airport Trademark to GOAA’s

                                                17
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 18 of 23 PageID 18



irreparable harm.

       79.    MLB caused, and is likely to continue causing substantial injury to the public and

to GOAA and GOAA is entitled to injunctive relief.

       WHEREFORE, GOAA respectfully requests that the Court find in favor of GOAA and

enter a Final Judgment against MLB containing the following relief:

              i.      That upon a hearing on the merits, this Court permanently enjoin MLB

              from any further use, publication, advertising and/or promotional materials, that

              use the words “Orlando Melbourne International Airport,” using the word

              “Orlando” in MLB’s name, or imitating, copying or otherwise using any GOAA

              trademark, or falsely or misleadingly state or otherwise imply that MLB is located

              in or affiliated with the City of Orlando or Orlando International Airport;

              ii.     That this Court direct MLB to issue a retraction statement (to be prepared

              with and to the satisfaction of GOAA) expressly retracting the false and

              misleading statements concerning its proximity to Orlando and affiliation with the

              Orlando International Airport, and requiring MLB to prominently display the

              retraction statement on the MLB website and other media for a period of at least

              one (1) year;

              iii.    That MLB be forced to account for and deliver to GOAA any and all

              profits derived by MLB from the use of the Illegal Advertisements;

              iv.     GOAA be awarded all damages caused by the acts forming the basis of

              this Complaint;

              v.      That MLB assign its rights and ownership interests in the website

              www.theorlandoairport.com and www.theotherorlandoairport.com to GOAA;




                                               18
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 19 of 23 PageID 19



                vi.       Based on MLB’s willful, knowing and intentional use of a confusingly

                similar imitation of the GOAA Orlando International Airport Trademark, this

                Court enter judgment for treble damages and the award of MLB’s profits be

                enhanced pursuant to 15 U.S.C. §1117(a);

                vii.      Based on MLB’s willful, knowing and intention use of a confusingly

                similar imitation of the GOAA Orlando International Airport Trademark, this

                Court enter judgment awarding GOAA its reasonable attorneys’ fees and the costs

                of this action pursuant to 15 U.S.C. §1117(a); and

                viii.     That this Court grant such other and further relief as it shall deem just and

                proper.

                                     COUNT III
                        COMMON LAW TRADEMARK INFRINGEMENT

       80.      GOAA hereby incorporates and re-alleges paragraphs 1-36.

       81.      This is an action common law trademark infringement under the laws of the State

of Florida.

       82.      MLB’s aforesaid activities constitute infringement of GOAA’s common law

trademark rights in the Orlando International Airport mark.

       83.      GOAA has been damaged by the above-described common law trademark

infringement.

       84.      This trademark infringement has caused, and unless enjoined will continue to

cause GOAA irreparable harm.

       85.      GOAA has no adequate remedy at law.

       WHEREFORE, GOAA respectfully requests that the Court find in favor of GOAA and

enter a Final Judgment against MLB containing the following relief:



                                                   19
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 20 of 23 PageID 20



           i.     That upon a hearing on the merits, this Court permanently enjoin MLB

           from any further use, publication, advertising and/or promotional materials, that

           use the word “Orlando” instead of Melbourne International Airport, any name or

           advertisement that falsely or misleadingly or otherwise implies that MLB is

           located in Orlando or affiliated with the City of Orlando or Orlando International

           Airport;

           ii.    That this Court direct MLB to issue a retraction statement (to be prepared

           with and to the satisfaction of GOAA) expressly retracting the false and

           misleading statements concerning its proximity to Orlando and affiliation with the

           Orlando International Airport, and requiring MLB to prominently display the

           retraction statement on the MLB websites and other media for a period of at least

           one (1) year;

           iii.   That MLB assign its rights and ownership interests in the websites

           www.theorlandoairport.com and www.theotherorlandoairport.com to GOAA;

           iv.    That MLB be forced to account for and deliver to GOAA any and all

           profits derived by MLB from the use of the Illegal Advertisements;

           v.     GOAA be awarded all damages caused by the acts forming the basis of

           this Complaint;

           vi.    Based on MLB’s willful, knowing and intentional use of false or

           misleading advertisement and marks, this Court grant enhanced or exemplary

           damages;

           vii.   Based on MLB’s willful, knowing and intentional use of false and

           misleading advertising and marketing material, this Court enter judgment

           awarding GOAA its reasonable attorneys’ fees and the costs of this action; and

                                           20
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 21 of 23 PageID 21



               viii.     That this Court grant such other and further relief as it shall deem just and

               proper.

                                     COUNT IV
                           COMMON LAW UNFAIR COMPETITION

       86.     GOAA hereby incorporates and re-alleges paragraphs 1-36.

       87.     This is an action common law unfair competition under the laws of the State of

Florida.

       88.     MLB’s aforesaid false or misleading representations in advertising and marketing

constitute unfair competition under the laws of the State of Florida

       89.     GOAA has been damaged by the above-described unfair competition.

       90.     This unfair competition has caused, and unless enjoined will continue to cause

GOAA irreparable harm.

       91.     GOAA has no adequate remedy at law.

       WHEREFORE, GOAA respectfully requests that the Court find in favor of GOAA and

enter a Final Judgment against MLB containing the following relief:

               i.        That upon a hearing on the merits, this Court permanently enjoin MLB

               from any further use, publication, advertising and/or promotional materials, that

               use the word “Orlando” instead of Melbourne International Airport, any name or

               advertisement that falsely or misleadingly or otherwise implies that MLB is

               located in Orlando or affiliated with the City of Orlando or Orlando International

               Airport;

               ii.       That this Court direct MLB to issue a retraction statement (to be prepared

               with and to the satisfaction of GOAA) expressly retracting the false and

               misleading statements concerning its proximity to Orlando and affiliation with the



                                                  21
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 22 of 23 PageID 22



           Orlando International Airport, and requiring MLB to prominently display the

           retraction statement on the MLB websites and other media for a period of at least

           one (1) year;

           iii.      That MLB assign its rights and ownership interests in the websites

           www.theorlandoairport.com and www.theotherorlandoairport.com to GOAA;

           iv.       That MLB be forced to account for and deliver to GOAA any and all

           profits derived by MLB from the use of the Illegal Advertisements;

           v.        GOAA be awarded all damages caused by the acts forming the basis of

           this Complaint;

           vi.       Based on MLB’s willful, knowing and intentional use of false or

           misleading advertisement, this Court grant enhanced or exemplary damages;

           vii.      Based on MLB’s willful, knowing and intentional use of false and

           misleading advertising and marketing material, this Court enter judgment

           awarding GOAA its reasonable attorneys’ fees and the costs of this action; and

           viii.     That this Court grant such other and further relief as it shall deem just and

           proper.




                                              22
Case 6:19-cv-00540-CEM-GJK Document 1 Filed 03/19/19 Page 23 of 23 PageID 23



                                DEMAND FOR JURY TRIAL

       GOAA respectfully requests trial by jury on all claims so triable.


Dated this 19th day of March, 2019.

                                             /s/ Stephen H. Luther

                                             Stephen H. Luther
                                             Florida Bar No. 528846
                                             Allen, Dyer, Doppelt and Gilchrist, P.A.
                                             255 S. Orange Avenue # 1401
                                             Orlando, Florida32801
                                             Telephone No.: (407) 841-2330
                                             Facsimile No.: (407) 841-2343
                                             sluther@allendyer.com

                                             Keith A. Graham
                                             Florida Bar No. 0705314
                                             Marchena and Graham, P.A.
                                             976 Lake Baldwin Lane, Suite 101
                                             Orlando, Florida32814
                                             Telephone No.: (407) 658-8566
                                             Facsimile No.: (407) 281-8564
                                             kgraham@mgfirm.com

                                             Attorneys for Plaintiff Greater Orlando
                                             Aviation Authority




                                                23
